Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Corbett on May 9, 2022.
The application has been amended as follows: 
In the claims:
	In claim 19, line 17, the comma “,” after atmospheric pressure has been deleted. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 19, and 20, Hensley et al. (U.S. 2003/0159310A1) disclose a device (10, fig. 1) for processing oil or gas well waste solids (abstract: drill cuttings), the device (10) comprising: a pressurizing discharge unit (12) having a casing (housing of tool 12), the casing including: a solids inlet (15; refer to para 16) configured to receive treated solids (para 0016: the supply line 12 carries previously treated cuttings) into a front end of the casing (front end at 15); an additive inlet (28) configured to receive and add an additive to the treated solids (refer to para 0017); an extruder screw unit (16, 18), the extruder screw unit having progressive screw sections located inside the internal chamber (see fig. 1) and corresponding to: a conveying screw section (section of 18 at the inlet 15 before 28) configured to convey the treated solids along a long axis length of the extruder screw unit from the solids inlet (15) towards a discharge end (36) of the casing, a mixing screw section (section of 18 directly underneath 28) configured to mix the treated solids and the additives together (see fig. 1).
However, Hensley et al. fail to teach wherein the treated solids are exposed to a reduced pressure in an internal chamber of the casing of less than atmospheric pressure; a water inlet configured to receive water and add the water to the treated solids in the internal chamber to form a paste, and a pressurizing screw section configured to convey the paste towards the discharge end and to generate, in a portion of the casing downstream from the mixing screw section, a backpressure that is greater than atmospheric pressure; and a die assembly configured to extrude the paste through an orifice of the die assembly located at the discharge end while maintaining the backpressure on the paste in the internal chamber.
Regarding claims 1, 19, and 20, Hoffman (U.S 2015/0338162A1) disclose a device (300, fig. 3) for processing oil or gas well waste solids (para 0082), the device (300) comprising: a solids inlet (12) configured to receive treated solids (refer to para 0072)into a front end of the casing (14); an extruder screw unit (18A), the extruder screw unit having progressive screw sections located inside the internal chamber (see fig. 3 and refer to para 0072 and 0083).
However, Hoffman fails to teach a water inlet configured to receive water and add the water to the treated solids in the internal chamber; wherein the treated solids are exposed to a reduced pressure in an internal chamber of the casing of less than atmospheric pressure; and a conveying screw section configured to convey the treated solids along a long axis length of the extruder screw unit from the solids inlet towards a discharge end of the casing while the reduced pressure is maintained, a mixing screw section configured to mix the treated solids and the water together to form a paste, and a pressurizing screw section configured to convey the paste towards the discharge end and to generate, in a portion of the casing downstream from the mixing screw section, a backpressure that is greater than atmospheric pressure; and a die assembly configured to extrude the paste through an orifice of the die assembly located at the discharge end while maintaining the backpressure on the paste in the internal chamber.
Frazier (U.S. 2009/0277632A1) discloses a completion technique for treatment of drilled solids comprising a device (68) having a solids inlet (86) configured to receive treated solids into a front end of the casing (refer to para 0035); an extruder screw unit (94), having progressive screw sections located inside the internal chamber (see fig. 2) and corresponding to: a conveying and mixing screw section configured to convey the treated solids along a long axis length of the extruder screw unit from the solids inlet towards a discharge end (66) of the casing (see fig. 2).
However, Frazier fails to teach wherein the treated solids are exposed to a reduced pressure in an internal chamber of the casing of less than atmospheric pressure; a water inlet configured to receive water and add the water to the treated solids in the internal chamber; the mixing screw section configured to mix the treated solids and the water together to form a paste, and a pressurizing screw section configured to convey the paste towards the discharge end and to generate, in a portion of the casing downstream from the mixing screw section, a backpressure that is greater than atmospheric pressure; and a die assembly configured to extrude the paste through an orifice of the die assembly located at the discharge end while maintaining the backpressure on the paste in the internal chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hill et al. (U.S. 4595422) teach an apparatus for removing fluids and hydrocarbons in oil well drilling cuttings (see fig. 2 and refer to abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/
04/29/2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672